Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed July 09, 2021 have been entered. Accordingly, claims 1-12
are currently pending and have been examined. Claim 10 has been canceled. Claims 11-12 are newly presented. However, the previous 103 rejections has been updated due to applicant’s amendments. For the reason(s) set forth below applicant’s arguments have not been found persuasive. This action is final.
	Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1,4-9 are rejected under 35 U.S.C. 103 as being unpatentable) over Choi (KR20160034041A) in view of Oh (US20030221278A1), and further in view of Luo et al (US-20100154367-A1), hereinafter Luo.
	Regarding claim 1, Choi teaches a handy-stick type vacuum cleaner (para. 001, figure 6)  comprising a cyclone dust collector (dust collecting 200, figure 1), the cyclone 
	Choi fails to teach a grille rotatably formed in the cyclone chamber and protruding rib. 
	Oh teaches a grille rotatably formed in the cyclone chamber (grill 30, para. 0042 and figure 4).
	Luo teach wherein a protruding rib (ribs 102, figure 3) is arranged on an inner wall of the cyclone chamber facing the grille (grill 72, figure 5) in a rotating axis direction of the grill (para. 0028).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified the vacuum cleaner of Choi, to include the grill design Oh to include ribs of Luo et al. This modification helps with guiding and distributing air across and through the filter surface, and lessen the chances of dirt and debris building-up. 

Oh discloses an inner casing (cyclone body 10, figure 3) configured to define the air suction passage (inlet pipe 11, figure 3) and the cyclone chamber (cyclone body 10, figures 2, and 3); and an outer casing (receptacle 20, figure 3) coupled to the inner casing to define the dust collection chamber (para 0035). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the vacuum cleaner of Choi, to have inner casing and an outer casing. This modification would allow the air to flow fluidly throughout the vacuum cleaner, and allow the separated dirt and debris to have and efficiently collected in a receptacle.  
Regarding claim 5, modified Cho teaches wherein the inner casing (cyclone body 10, figure 3) and the outer casing (receptacle 20, figure 3) are detachably coupled to each other (para. 0035).
Regarding claim 6, modified Cho teaches the inner casing (cyclone body 10, figure 3) comprises a cyclone body configured to define the cyclone chamber, and wherein the cyclone body comprises: a dust discharge port (air discharge port 10b, figure 3) through which dust separated from air is discharged to the dust collection chamber, and a guide 
	Regarding claim 7, modified Cho fails to teach wherein at least one portion of the guide has a curved surface.
	Luo teach at least one portion of the guide (guide member 90, figure 4) has a curved surface. 
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified the vacuum cleaner of Choi, to include a guide portion with a curved surface. This modification ensures the debris and dirt separated from the air can be effectively collected. 
	Regarding claim 8, modified Cho fails to teach a guide wherein the guide comprises: a first portion including a first position located upstream in a direction in which dust separated from air in the cyclone chamber moves toward the dust collection chamber; and a second portion including a second position located downstream in the direction in which dust separated from air in the cyclone chamber moves toward the dust collection chamber, and connected to the first portion while having a curvature.
	Luo teach a guide (guide member 90, figure 4) wherein the guide comprises: a first portion (debris guide channel 98, figure 5)  including a first position located upstream in a direction in which dust separated from air in the cyclone chamber (separation chamber 54, figure 5) moves toward the dust collection chamber; and a 
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified the vacuum cleaner of Choi, to include guide assembly of Luo et al. This modification ensures the debris and dirt separated from the air can be effectively collected. 
	Regarding claim 9, modified Cho teaches guide as disclosed in claim 8:  wherein the dust collection chamber comprises a first wall facing the suction duct and a second wall connected to the first wall, wherein one end of the first portion directed to the second wall is spaced apart from the second wall (see annotated figure below).

    PNG
    media_image1.png
    621
    501
    media_image1.png
    Greyscale

Modified Cho fails to teach wherein a protruding rib is arranged on an inner wall of the cyclone chamber facing the grille in a rotating axis direction of the grill.
	 
s 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR20160034041A) in view of Oh et al (US6640385B2), hereinafter Oh further in view of and further in view of Luo et al (US-20100154367-A1), hereinafter Luo.
Regarding claim 1, Choi teaches a handy-stick type vacuum cleaner (para. 001, figure 6)  comprising a cyclone dust collector (dust collecting 200, figure 1), the cyclone dust collector comprising: a suction duct (suction hole 221, figure 1) configured to suction air in a first direction and provided with an air suction passage (suction pipe 220, figure 1)  formed therein; a cyclone chamber (dust collecting 200, figure 1) configured to separate dust from air introduced through the suction duct by turning the air, and provided with a grille (grill 251, figures 2 and 4a) ; and a dust collection chamber (container 210, figures 2) configured to collect the dust separated from the air in the cyclone chamber in a second direction opposite to the first direction.
Choi fails to teach a grille rotatably formed therein and protruding rib. 
Oh teach a grille (grill 24, figure 4) rotatably formed therein.
Luo teach wherein a protruding rib (ribs 102, figure 3) is arranged on an inner wall of the cyclone chamber facing the grille (grill 72, figure 5) in a rotating axis direction of the grill (para. 0028).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified the vacuum cleaner of Choi, to include the grill design Oh to include ribs of Luo et al. This 
	Regarding claim 2, Choi fails to teach wherein the suction duct and the dust collection chamber are arranged at one side of the cyclone chamber, to be adjacent to each other.
	Oh teach wherein the suction duct (air intake pipe 25) and the dust collection chamber (containment receptacle 30) are arranged at one side of the cyclone chamber (housing 23), to be adjacent to each other (see annotated figure below).

    PNG
    media_image2.png
    488
    512
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Cho vacuum cleaner assembly to have the suction duct and the dust collection chamber to be positioned so that are adjacent and to one side. This modification of vacuum cleaner assembly would ensure that air moves fluidly throughout the vacuum cleaner. 
.
5.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR20160034041A) in view of Oh et al (US6640385B2), hereinafter Oh further in view of and further in view of Luo et al (US-20100154367-A1), hereinafter Luo, as applied to claim 1 above, and further in view of US20170188769A1 (Cho et al.), hereinafter Cho.
Regarding claim 11, modified Choi teaches all the elements as stated above except a rotating body on which the grille is rotatably mounted; a case in which the rotating body is rotatably received; and a first fan in a center of the rotating body, wherein the rotating body forms a first airflow path for a first airflow between a plurality of openings in the grille and an outflow pipe.
Regarding claim 11, Cho teaches all a rotating body (grill mounting part 635, figure 7) on which the grille is rotatably mounted; a case (grill case 61, figure 7) in which the rotating body is rotatably received; and a first fan (fan 625, figure 7) in a center of the rotating body, wherein the rotating body forms a first airflow path for a first airflow (para 0100-0102) between a plurality of openings in the grille (figure 7) and an outflow pipe (para 0064).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Choi to include the 
Regarding claim 12, Choi as modified in claim 11 teaches a second fan (second fan 626, figure 7; para 0101) formed at an outside of the rotating body, the second fan generating a second airflow, the second airflow in an opposite direction of the first airflow.
Response to Arguments
Applicant's arguments filed 07-09-2021 regarding amended claim 1 have been fully considered but they are not persuasive. Applicant argument that Luo fails to disclose “a protruding rib arranged on an inner wall of the cyclone chamber facing the grille in a rotating axis direction of the grille, the inner wall being a solid inner wall of an outer casing of the cyclone dust collector” Luo teaches a protruding arranged on an inner wall of the cyclone chamber as shown in annotated figure below.

    PNG
    media_image3.png
    529
    680
    media_image3.png
    Greyscale

	
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. D each disclose a rotating grill within their respective cyclone dust collector.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390.  The examiner can normally be reached on Monday- Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723